Citation Nr: 1203490	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected lumbar disc disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to October 2004.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased evaluation for service-connected lumbar disc disease.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a VA examination in September 2008, over 3 years ago.  At the August 2011 hearing before the Board, the Veteran reported symptomatology which was in excess of that demonstrated during the September 2008 VA examination.  In addition, the Veteran reported receiving medical treatment, such as repetitive epidural injections and surgical referrals, for his back symptoms which was also indicative of a severity of symptomatology beyond that demonstrated during the September 2008 VA examination.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the service-connected back disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2011).

In addition, at the August 2011 hearing before the Board, the Veteran also indicated that he received regular treatment for his service-connected back disability from a private physician.  In September 2011, following the August 2011 hearing, the Veteran submitted copies of medical records from this private physician which were dated up to September 2011.  However, several months have elapsed since this evidentiary submission, and the Veteran's statements indicate that he has likely undergone further medical treatment from the same private physician since that time.  As such, while the claim is on remand, an attempt must be made to obtain any relevant medical records that are not currently associated with the claims file.  38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his service-connected low back disability.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of all pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded an orthopedic and neurologic examination(s) to determine the current severity of his service-connected back disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including thorough orthopedic and neurologic examinations of the Veteran's low back.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct a complete range of motion study on the Veteran's low back.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  The examiner must also state whether the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.  If the Veteran is found to have intervertebral disc syndrome, the examiner must state whether the Veteran experiences incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  If the Veteran is found to experience incapacitating episodes, the examiner must estimate the total duration of the episodes over the previous 12 months.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected disabilities.  

In addition, the examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  In doing so, the RO must consider whether separate ratings for any neurological and/or orthopedic manifestations found to exist are warranted.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


